Citation Nr: 1516301	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1986. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2013, the Veteran testified at a videoconference hearing. A transcript of the hearing has been associated with the Veteran's Virtual VA file.  

The Board has reviewed and considered all of the documents contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files.  

The Board notes that the Veteran's VBMS file shows that there is a pending document to be scanned.  The claim herein is being dismissed at the Veteran's request as it is clear from the record the Veteran wished to withdraw his appeal.  Therefore, the Board sees no prejudice in moving forward with the dismissal.


FINDING OF FACT

In signed statement received at the RO in January 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested to cancel and close his pending appeal located at the Board, and requested to reopen his claim for entitlement to a compensable disability rating for the service-connected bilateral hearing loss disability; this issue was in appellate status at that time.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to a compensable disability rating for the service-connected bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2012, the Veteran brought a claim for service connection for bilateral hearing loss.  In a January 2013 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The Veteran filed a timely Notice of Disagreement as to the disability rating assigned, and ultimately, a timely substantive appeal in May 2013.  This placed the issue of entitlement to an increased rating in appellate status.

In a January 2014 statement, the Veteran requested to cancel and close his pending appeal at the Board, and requested to reopen his claim for an increased rating for the service-connected bilateral hearing loss disability.  

A March 2014 VA Form 27-0820 (Report of General Information) documents a telephone conversation between the Veteran and the RO.  The report notes that the Veteran wanted to check the status of his claim to reopen the claim for an increased disability rating for bilateral hearing loss disability and to check if his appeal had been closed.  It was noted neither had happened at that point despite the Veteran sending a statement.  

An August 2014 VA Form 27-0820 documents that the Veteran wanted the date of his reopened claim for an increased disability for bilateral hearing loss to be May 7, 2014 because the claim was never supposed to be closed, only the appeal was supposed to be cancelled/withdrawn.

In November 2014, the RO issued a rating decision denying an increased disability rating for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU) based on service connected disabilities.  The record does not reflect that the Veteran has filed a notice of disagreement with this decision.  

The record contains a November 21, 2014 letter informing the Veteran that the RO is working on his claim.  A copy of a January 2015 email shows that the RO was working on the Veteran's pending claims and wanted to recall the claim file from the Board.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  The Veteran effectively withdrew his appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss disability in January 2014.  While the Board would ordinarily construe a statement that requested to withdraw a claim and reopen the same claim in the same statement in the light most favorable to the Veteran and would continue with the adjudication of the claim, considering the specific facts of this case, it is clear the Veteran did not wish to continue with his appeal.  Indeed, not only did the Veteran submit the initial request to withdraw his appeal in January 2014, but there is documentation that thereafter, he contacted the RO to ensure his request to withdraw his appeal had been acted upon and to clarify he was withdrawing his appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to that claim.  As such, the Board does not have jurisdiction to review the issue of entitlement to a compensable disability rating for the service-connected bilateral hearing loss disability, and it is therefore dismissed.

Notably, as stated above, after the Veteran withdrew this claim, he requested that the claim be reopened, apparently twice.  The RO subsequently adjudicated his claim in a rating decision of November 2014, and the record shows he is currently working on a new claim.  To the Board's knowledge, the Veteran has not submitted a Notice of Disagreement regarding the November 2014 rating decision.  It is not in appellate status.








ORDER

The appeal of the January 2013 rating decision denying service connection for a hearing loss disability is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


